Citation Nr: 1020373	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for obstructive sleep 
apnea. 

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for neuropathy of the 
upper extremities secondary to service-connected disability.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to service-
connected disability.

6.  Entitlement to an increased rating for service-connected 
degenerative changes of the lumbar spine, currently evaluated 
as 20 percent disabling.  

7.  Entitlement to an increased rating for service-connected 
cervical spine arthritis, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as noncompensable (0 
percent disabling).  

9.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from May 1964 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Louis, Missouri.  In April 2006, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for COPD, denied claims for 
service connection for obstructive sleep apnea, and "a right 
shoulder condition to include arthritis," and denied a claim 
for a compensable rating for service-connected migraine 
headaches.  In December 2006, the RO denied claims for 
service connection for "a left shoulder condition to include 
neuropathy of the upper extremities," and "peripheral 
neuropathy of the lower extremities (claimed as problems to 
the lower extremities)," and determined that the Veteran's 
service-connected "degenerative changes of the cervical and 
lumbar spine," which had been evaluated as 10 percent 
disabling, was more properly evaluated with the cervical and 
lumbar spine disabilities each rated separately; the RO 
determined that the Veteran's degenerative changes of the 
lumbar spine warranted a 20 percent evaluation, and that his 
cervical spine arthritis warranted a 10 percent evaluation.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In July 2007, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
December 2009, the Veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2009).  
Accordingly, the Board will proceed without further delay.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1985, the RO 
denied the Veteran's claim for service connection for COPD.  

2.  The evidence received since the RO's February 1985 
decision denying the Veteran's claim for service connection 
for COPD, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have obstructive sleep apnea, a 
shoulder disability, neuropathy of the upper extremities, or 
peripheral neuropathy of the lower extremities, that was 
caused or aggravated by his service, or by a service-
connected disability.  

4.  The Veteran's service-connected degenerative changes of 
the lumbar spine is shown to be productive of subjective 
complaints of pain with evidence of disc disease, and 
degenerative joint disease; and forward flexion to more than 
30 degrees, but not ankylosis of the entire thoracolumbar 
spine, forward flexion of the thoracolumbar spine of 30 
degrees or less, or incapacitating episodes.  

5.  Prior to October 3, 2006, and as of October 29, 2009, the 
Veteran's service-connected cervical spine arthritis is shown 
to be productive of complaints of pain, and some limitation 
of motion, but not forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, a 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, or 
incapacitating episodes.  

6.  For the period from October 3, 2006 to October 28, 2009, 
the Veteran's service-connected cervical spine arthritis is 
shown to be productive of forward flexion to no more than 30 
degrees, but not forward flexion limited to 15 degrees or 
less, favorable ankylosis of the entire cervical spine, or 
incapacitating episodes.  

7.  The Veteran's service-connected migraine headaches are 
not shown to be productive of characteristic prostrating 
attacks averaging one episode in 2 months over the last 
several months.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's February 1985 decision denying the Veteran's claim for 
service connection for COPD; the claim for COPD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  Obstructive sleep apnea, a shoulder disability, 
neuropathy of the upper extremities, and peripheral 
neuropathy of the lower extremities, were not incurred in or 
aggravated by active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009); Allen v. Principi, 7 Vet. App. 
439 (1995). 

3.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative changes of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5242 (2009).  

4.  Prior to October 3, 2006, and as of October 29, 2009, the 
criteria for a rating in excess of 10 percent for service-
connected cervical spine arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5237, 5242 (2009).  

5.  For the period from October 3, 2006 to October 28, 2009, 
the criteria for a rating in of  20 percent, and no more, for 
service-connected cervical spine arthritis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5237, 5242 (2009).  

6.  The schedular criteria for a compensable rating for the 
Veteran's service-connected migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In February 1985, the RO denied a claim for service 
connection for COPD.  The RO notified the Veteran of this 
denial of his claim in a letter dated that same month.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2005, the Veteran filed to reopen his claim, and 
in an April 2006 rating decision, the RO determined that new 
and material evidence had been presented to reopen the claim, 
and denied the claim on the merits.  The Veteran has appealed 
this decision.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

For claims filed after June 9, 1998, Congress has prohibited 
the grant of service connection for disability due to the use 
of tobacco products during active service.  38 U.S.C.A. § 
1103(a) (West 2002); 38 C.F.R. § 3.300 (2009).  

The most recent and final denial of this claim was in 
February 1985.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's February 1985 
decision included the Veteran's service treatment records, 
which included a November 1965 report which noted that the 
Veteran was treated for a URI (upper respiratory infection) 
and that he smoked one pack of cigarettes per day.   A number 
of chest X-ray reports, dated between 1970 and 1984, include 
a 1973 report noting "some pleural reaction of the major 
fissure on the left in the region of the lingual."  All of 
the other chest X-ray reports showed that the results were 
repeatedly noted to be what may be characterized as 
unremarkable (i.e., to be within normal limits, or to show no 
significant deviations or abnormalities); none of these 
reports noted COPD.  A December 1981 report noted a history 
of a recent abnormal PFT (pulmonary function test) or chest 
X-ray, a history of smoking one pack of cigarettes per day 
for 20 years, and contained an assessment of probable COPD.  
A May 1984 report notes complaints of symptoms that included 
shortness of breath, and that he was a 20 pack/year smoker.  
The Veteran's separation examination report, dated in  March 
1984, showed that his lungs and chest were clinically 
evaluated as normal, and noted that a recent chest X-ray had 
been WNL (within normal limits).  

As for the post-active-duty medical evidence, it consisted of 
a VA examination report, dated in December 1984.  This report 
did not show any relevant complaints or a diagnosis of COPD.  

At the time of the RO's February 1985 denial of the claim, 
there was an assessment of "probable COPD" in 1981 that was 
never repeated, no post-service medical evidence of COPD, and 
no competent opinion associating COPD with the Veteran's 
service.  

Evidence received since the RO's February 1985 decision 
consists of VA and non-VA reports, dated between 1987 and 
2009, and records associated with a decision of the Social 
Security Administration (SSA).  This evidence contains a 
number of notations of a long smoking history, primarily 
described as between 1 and 11/2 packs of cigarettes per day, 
for between 30and 40 years, and notations of tobacco abuse.  
See e.g., report from R.J., M.D., dated in February 2001; 
reports from E.E.S., M.D., dated in February and March of 
2004, March 2006.  The reports tend to indicate that he quit 
smoking in 2005.  This evidence shows that beginning in 2003, 
the Veteran received treatment for respiratory complaints, 
and that he was noted to have bronchitis, and COPD.  

A decision of the SSA, dated in December 2008, shows that the 
SSA determined that the Veteran was disabled as of July 2008, 
with a primary diagnosis of "disorders of back (discogenic & 
degenerative)," and a secondary diagnosis of "other and 
unspecified arthropathies."  

This evidence that was not of record at the time of the 
February 1985 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the submitted evidence showing a respiratory disorder is 
dated prior to 2003, which is about 19 years after separation 
from service.  Furthermore, the evidence shows that the 
Veteran has a long smoking history, to include the 19 years 
between separation from service and 2003, with notations of 
tobacco abuse, and none of this evidence contains competent 
evidence to show that the Veteran's COPD is related to his 
service.  In summary, the ultimate question in the case which 
was previously unsubstantiated, continues to be unsupported.

The Veteran's own testimony and assertions as to a causal 
connection between his COPD and his service are duplicative 
and not new and material.  Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.

The only other pertinent evidence received since the February 
1985 denial of the claim consists of written testimony from 
the Veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  Because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


II.  Service Connection

The Veteran asserts that he is entitled to service connection 
for obstructive sleep apnea, and a bilateral shoulder 
disability.  He further asserts that he has neuropathy of the 
upper extremities, and peripheral neuropathy of the lower 
extremities, both as secondary to service-connected 
disability.  

In addition to the law noted in Part I, the Board notes that 
service connection may also be granted for an organic disease 
of the nervous system, and arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995). In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The Veteran's service treatment reports include a report 
which shows that in 1968, he was treated for complaints of 
finger numbness after falling on his elbow.  No neurological 
deficits were noted on examination, and there was no 
diagnosis.  In 1972, he was treated for left shoulder pain.  
He denied a history of trauma.  There was no diagnosis.  In 
1979, he was treated for complaints that included numbness 
and tingling in the arms, and a weak grip.  There were 
notations of "tennis elbow," and an assessment of bilateral 
ulnar nerve problem, and it was noted that this was possibly 
secondary to use of his elbow at work.  Between 1982 and 
1983, he was treated for complaints that included right hand 
swelling and numbness, neck pain, and right shoulder pain.  
His cervical spine condition was noted to be productive of 
radiculopathy.  He was afforded a diagnosis of right 
trapezius and sternoclidomastoid strain and spasm; with 
regard to his right shoulder, there was an assessment of DJD 
(degenerative joint disease).  The Veteran's separation 
examination report, dated in March 1984, shows that his 
"head, face, neck, and scalp," nose, "mouth and throat," 
upper and lower extremities, and his neurological system, 
were clinically evaluated as normal.  

The post-service medical evidence consists of a December 1984 
VA examination report, and VA and non-VA reports, dated 
between 1987 and 2009.  

The December 1984 VA examination report shows that the 
Veteran complained of symptoms that included shoulder and 
neck aches, low back pain, and that his hands went to sleep 
unless they were fully extended, and on rare occasions, some 
radiation down to his hands "if he sleeps wrong.  The 
relevant diagnoses noted low back pain, probably due to 
muscle strain, "with no clinical evidence of disc at the 
present time," and osteoarthritis of the cervical spine.  

VA progress notes, dated between 1987 and 1992, show that the 
Veteran received a number of treatments for low back pain.  A 
September 1989 report notes that the Veteran presented with 
decreased reflexes and weakness of the left lower extremity.  
There was no relevant diagnosis.  

Private treatment reports, dated in 1991, show that the 
Veteran complained of symptoms that included pain, stiffness, 
and numbness in his right lower extremity.  An April 1991 
electromyograph (EMG) and nerve conduction study (NCS), 
contains a conclusion of a normal right lower extremity, with 
"no evidence of a neuropathy by electophysiologic measures 
in the right tibial motor nerves and the right sural nerve."  
There was no relevant diagnosis.  

A private treatment reports, dated in 1993, shows that the 
Veteran reported that he bumped his elbows a lot, and that he 
complained of bilateral elbow pain and "cracking," and that 
he received an assessment of epicondylitis.  

The next relevant medical evidence is dated over seven years 
later, in 2001.  Specifically, private treatment reports from 
R.J., M.D., show that the Veteran received treatment for 
complaints of bilateral shoulder pain.  He reported 
progressive shoulder pain "for a number of years," and 
denied a history of trauma.  He stated that he worked for the 
postal service, and indicated that his duties included 
sorting mail, with overhead shoulder use, as well as reaching 
and lifting.  X-rays were noted to show degenerative changes 
in the AC (acromioclavicular) joint, bilaterally.  An MRI 
(magnetic resonance imaging) study was noted to show 
impingement on the right rotator cuff.  These reports show 
that in March 2001, the Veteran underwent a right shoulder 
arthroscopy with subachromial decompression, and athroscopic 
distal clavicle excision.  The pre- and post-operative 
diagnoses were right shoulder arthroscopy, right arthroscopic 
subacromial decompression and arthroscopic excision of distal 
clavicle.  

Private treatment reports, dated beginning in 2003, show that 
the Veteran was noted to have degenerative disc disease of 
the lumbar spine and the thoracic spine.  These reports show 
complaints of "sciatica," left foot numbness, and left 
lower extremity pain.  The Veteran underwent a number of 
lumbar epidural nerve blocks between 2003 and 2004, with 
assessments that included bilateral sciatic pain.  

Private treatment reports, dated beginning in 2004, show that 
the Veteran was noted to have obstructive sleep apnea, and 
"sleep disordered breathing," as well as to be obese.  

An October 2004 analysis of an EMG/NCS study notes that 
latencies, amplitudes, and conduction velocities were normal, 
that the left sural nerve had "a completely normal 
potential," that motor unit potentials and recruitment 
patterns were normal throughout, and that there was no 
spontaneous activity in the left lumbosacral paraspinals.  
The conclusion notes that the study was abnormal, with 
evidence of mild active denervatic changes, most likely a 
left L5 nerve root distribution, and that there was no 
electrodiagnostic evidence of any peripheral polyneuropathy, 
but, in essence, that a small fiber neuropathy could be 
missed with routine nerve conduction studies. 

A December 2005 private EMG/NCS study contains an 
interpretation and conclusion noting mild slowing of the 
bilateral tibial nerve conduction velocities, mild decrease 
in the left sural amplitude, occasional denervation 
potentials in the left medial gastrocnemius, and that the 
findings suggested an early/mild peripheral neuropathy.  

A VA examination report, dated in March 2006, shows that the 
Veteran complained of symptoms that included low back pain, 
constant pain in his legs going to the bottom of his feet, 
and a four-year history of right shoulder problems, with 
current complaints of pain, weakness and stiffness.  The 
examiner noted, "The pain he describes is not consistent 
with radiculopathy," and that the Veteran did not report any 
other associated features with his back pain, to include 
numbness or weakness.  The examiner discussed the Veteran's 
service treatment reports and his post-service medical 
evidence.  The examiner indicated that there was no shoulder 
treatment shown for about 16 years following service, and 
that a continuity of symptoms following service was not 
shown.  The relevant diagnoses were degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, and degenerative joint disease of the right shoulder.  
An associated X-ray report for the right shoulder contains an 
impression noting postoperative change distal right clavicle 
with an otherwise negative right shoulder.  The examiner 
indicated that the Veteran's C-file had been reviewed.  

A VA joints examination report, dated in October 2006, shows 
that the Veteran complained of symptoms that included 
"longstanding" left shoulder problems, to include pain, 
weakness, and stiffness.  The relevant diagnosis was rotator 
cuff tear and osteoarthritis of the left shoulder by history.  
The examiner concluded that it was less likely as not that 
the Veteran's shoulder problem is associated with his 
degenerative joint disease and degenerative disc disease of 
the cervical spine, and that, "This type of shoulder problem 
does not occur secondary to cervical spine problems."  An 
associated X-ray report for the left shoulder contains an 
impression noting no fracture or dislocation, and a widening 
of the acromioclavicular joint space, with no abnormal 
calcification.  An associated X-ray report for the cervical 
spine contains an impression noting mild arthritic change at 
C4, C5 and C5-6, with no evidence of subluxation.  The 
examiner indicated that the Veteran's C-file had not been 
reviewed.  

A VA spine examination report, dated in October 2006, shows 
that the examiner noted that the Veteran's claim for 
peripheral nerve/neuropathy disorders were at issue.  The 
report shows that the Veteran reported a history of left 
upper extremity symptoms since the 1990's, as well as 
bilateral shoulder symptoms, right upper extremity symptoms, 
about a ten-year history of bilateral buttock pain with 
radiation to the lateral malleolus, and bilateral foot 
symptoms.  The examiner indicated that the Veteran had 
peripheral neuropathy of the lower extremities, and a chronic 
left shoulder condition, but that they were not related to 
his cervicolumbar spine.  The examiner essentially stated 
that the Veteran had significant spine pathology, to include 
degenerative disc disease.  The examiner concluded that the 
Veteran had two possible causes for his peripheral nerve 
disease, i.e., alcohol consumption, and impaired glucose 
tolerance.  The examiner stated:

It is more likely than not, in my 
opinion, that it is the impaired glucose 
tolerance which is responsible for this 
minor distal neuropathy and that 
condition though prediabetic in nature 
may well be associated with a peripheral 
nerve disorder.  That condition, in my 
opinion, has nothing whatsoever to do 
with what is happening in this particular 
patient's spine as there is no way that 
the spondylosis of the lumbar region 
could produce a bilateral and symmetrical 
disorder of the type which this patient 
has indicated.  In addition to that, both 
ankle reflexes are missing, which would 
be more likely than not compatible with a 
neuropathy.  Second, this patient has 
evidenced bilateral compression of the 
ulnar nerve at the elbow.  The right side 
has been treated with transplantation.  
The patient also suffers from cervical 
spondylosis.  There is no indication of a 
dysfunction involving his spinal cord.  
The criteria would be a sensory level on 
the body surface, elevation of lower limb 
reflexes, abnormal plantar responses, and 
spasticity, all of which are absent.  The 
condition of the patient's shoulder is 
not the consequence of denervation of the 
deltoid muscle.  The movement of this 
patient's shoulders and other pectoral 
girdle musculature during manual muscle 
examination was entirely normal, and he 
did not complain of shoulder pain during 
power output.  I should think it more 
likely than not that the condition of 
this patient's shoulder is related to an 
intrinsic shoulder disorder, the 
identification of which I should defer to 
the orthopedic consultant.  Thus in 
answer to the questions in the last 
paragraph of the request for examination, 
I find it as likely as not that the 
patient's peripheral neuropathy is the 
consequence of impaired glucose 
tolerance.  I find it not the result of 
the condition of this patient's spine.  I 
think the denervation potentials, which 
are symptomatic, represent almost 
certainly and most likely the compression 
of the left L5 root at the time of 
extrusion of a disc.  That condition has 
reversed and is now stable.  There is no 
reason to believe that it will change in 
the future since that spine has been 
fused.  With regard to the change in 
condition of his neck, I am not able to 
express an opinion without access to the 
previous films which I might compare for 
myself making appropriate measurements.  
However, I do not believe that there is 
evidence that the condition of his 
shoulder has any relationship to the 
condition of his neck as the only way 
that could happen would be with 
denervation of the muscles which act upon 
the shoulder joint itself.  Those muscles 
were no different from one side to the 
other, did not give rise to any pain, and 
were powerful.  Thus, I believe that 
there is no relationship at all.  

The relevant diagnoses were bilateral compressive ulnar 
neuropathy, status post transplantation right ulnar nerve, 
compressive radiculopathy left L5 with minimal indicators of 
denervation in the left L5 musculature, small vessel sensory 
motor large and small fiber neuropathy, cervical spondylosis, 
lumbar spondylosis, and thoracic spine spondylosis.  The 
examiner indicated that the Veteran's C-file had been 
reviewed.  

A VA spine examination report, dated in November 2006, shows 
that the Veteran complained of left shoulder symptoms, and 
that he reported that he worked for the postal service.  The 
diagnosis was acromioclavicular joint arthritis left shoulder 
with impingement syndrome.  The examiner indicated that the 
Veteran's right shoulder warranted the same diagnosis, and 
stated that the Veteran's left shoulder symptoms and findings 
were not the result of, and were not caused by, cervical 
spondylosis or his cervical spine condition.  The examiner 
explained that the Veteran's left shoulder condition was 
caused by mild arthritis of the left acromioclavicular joint, 
which is not related to his service.  The examiner indicated 
that the Veteran's C-file had been reviewed.  

A VA summary of an EMG/NCV study, for the right upper 
extremity, and the left lower extremity, dated in November 
2006, notes evidence consistent with right ulnar neuropathy 
with axonal and demyelinating features affecting motor and 
sensory ulnar nerves, and evidence consistent with left 
tibial and left peroneal motor neuropathy "which could be 
part of a peripheral neuropathy," and that clinical judgment 
was recommended.  The report further notes that there was 
evidence consistent with radiculopathy of an uncertain level, 
possibly at L4-5, and that clinical judgment was recommended.  

A VA neurological examination report, dated in November 2007, 
shows that the examiner stated that the Veteran gave "a very 
poor account of his difficulties with gaps in memory," and 
an inability to create a chronologically coherent narrative 
or to specify specific details.  The examiner stated that the 
Veteran does not have symptoms attributable to radiculopathy 
in the upper extremities, and that his shoulder pain is 
secondary to his shoulder condition, that he has compressive 
neuropathy involving the ulnar nerve, and that he has 
impaired glucose intolerance, which is commonly associated 
with distal sensory neuropathy, which the Veteran manifests 
with minimal toe weakness and complaints of numbness and 
tingling.  The diagnoses noted spondylosis of the cervical 
and lumbar spine, bilateral compressive ulnar neuropathy, 
status post lumbar spine fusion with residual radiculopathy, 
L4-5, currently inactive, and impaired glucose tolerance with 
distal sensory motor neuropathy.  The examiner indicated that 
the Veteran's C-file had been reviewed.  

Private treatment reports, dated between 2007 and 2008, show 
treatment for left shoulder symptoms, to include left arm 
pain, a limitation of shoulder motion, leg numbness and/or 
pain, numbness of left fourth and fifth digits, and 
occupational therapy following surgery in July 2008.  These 
reports also include an MRI reports for the left shoulder 
which note moderate acromioclavicular joint osteoarthritic 
change, left rotator cuff tendonitis, and left 
acromioclavicular degenerative changes.  The diagnoses and 
assessments include bilateral sciatic pain, neck pain, and 
sleep apnea.  

A VA neurological examination report, dated in October 2009, 
primarily concerns the evaluation of the Veteran's cervical 
and lumbar spine disabilities, and is discussed in greater 
detail, infra.  This report notes that although the Veteran 
has chronic lumbar osteoarthritis and degenerative disc 
disease status post two-level of fusion at L4-S1, and lumbar 
pain syndrome, that he no longer has radiculopathy.  

With regard to the possibility of service connection on a 
direct or presumptive basis, the Board finds that a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  The relevant treatment during service has previously 
been discussed.  The Veteran was not treated for sleep apnea, 
or neurological symptoms in a lower extremity, during 
service.  Although he was noted to complain of some upper 
extremity symptoms such as numbness and tingling, in the 
upper extremities, he was not diagnosed with a neurological 
disorder, and none of the claimed conditions were shown in 
the Veteran's March 1984 separation examination report.  The 
earliest medical evidence of a diagnosis of any of the 
claimed conditions is dated in 2001.  This is a period of 
approximately 16 years following separation from service.  
This lengthy period is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  In addition, there is no competent medical evidence 
to show that that any of the claimed conditions are related 
to service.  In this regard, the November 2006 VA spine 
examination report shows that the examiner stated that the 
Veteran's left shoulder condition was caused by mild 
arthritis of the left acromioclavicular joint, which is not 
related to his service.  Although there was a notation of 
right shoulder degenerative joint disease in about 1982, this 
was not corroborated with an X-ray, see generally 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis must be 
established by X-ray findings), and the earliest post-service 
evidence of right shoulder arthritis is dated in 2001, many 
years after service.  Therefore, right shoulder arthritis is 
not shown during service.  Nor is arthritis of a shoulder, or 
an organic disease of the nervous system involving the upper 
or lower extremities, shown to have been manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. § 3.307, 3.309.   

Finally, although the Veteran was awarded the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal, his 
personnel file indicates that these were based upon service 
in Thailand, and he is not shown to have served in Vietnam.  
See U.S. Department of Defense Manual of Military Decorations 
and Awards, Appendix D at D-20 (July 1990), and 7-7 
(September 1996).  However, and in any event, the Veteran is 
not shown to have been diagnosed with acute or subacute 
peripheral neuropathy, and the applicable law does not 
include any of his diagnosed disorders as a condition for 
which presumptive service connection may be granted on this 
basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With regard to the claims for neuropathy of the upper 
extremities, and peripheral neuropathy of the lower 
extremities, it appears that the Veteran's primary argument 
is that he has the claimed conditions as secondary to his 
lumbar and/or cervical spine disabilities.  However, the 
Board finds that these claims must also be denied.  There is 
no competent opinion of record which indicates that the 
Veteran has either of the claimed conditions that are caused 
by, or aggravated by, a service-connected condition.  Here, 
the only competent opinions on this aspect of the claims are 
found in the October 2006 (two opinions in two reports), 
November 2006, and November 2007 VA examination reports, 
which all weigh against the claims.  The Board therefore 
finds that the preponderance of the evidence is against the 
claims that the claimed conditions were caused or aggravated 
by a service-connected disability, and that these claims must 
be denied on this basis.  See 38 C.F.R. § 3.310; Allen.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that 
obstructive sleep apnea, a bilateral shoulder disability, 
neuropathy of the upper extremities, and peripheral 
neuropathy of the lower extremities, were caused or 
aggravated by a service-connected disability.  The Veteran 
has not specifically asserted that he had any relevant 
symptoms during service.  To the extent that he has reported 
post-service symptomatology, his statements would normally be 
competent evidence to show that he experienced these 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis for the claimed conditions, or to state whether 
such conditions were caused or aggravated by a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, while the absence of any 
corroborating medical evidence supporting his assertions does 
not render statements incredible in and of themselves, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when a layperson is competent to identify the medical 
condition).  

In this case, the Veteran's service treatment records do not 
show that he was treated for sleep apnea, or for neurological 
symptoms in a lower extremity, and none of the claimed 
conditions were shown in the Veteran's March 1984 separation 
examination report.  The earliest medical evidence of a 
diagnosis of any of the claimed conditions is dated in 2001.  
There is no competent opinion of record in support of the 
claims, and there are four VA opinions of record against the 
claims.  Given the foregoing, the Board finds that the 
service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect 
that the Veteran has the claimed conditions that are related 
to his service, or to a service-connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


III.  Increased Ratings

The Veteran asserts that he is entitled to an increased 
rating for service-connected degenerative changes of the 
lumbar spine, currently evaluated as 20 percent disabling, an 
increased rating for service-connected cervical spine 
arthritis, currently evaluated as 10 percent disabling, and a 
compensable rating for service-connected migraine headaches.  

As for the history of the Veteran's disabilities, see 38 
C.F.R. § 4.1 (2009), the Veteran's service medical records 
show that he received a number of treatments for lumbar spine 
and cervical spine symptoms, with notations of degenerative 
joint disease, and degenerative disc disease, and with 
hospitalization for about five days for acute lumbosacral 
strain in January 1983.  With regard to headaches, the 
Veteran received essentially ongoing treatment, with a 
diagnosis of "vascular headaches, migraine type."  

In February 1985, the RO granted service connection for 
degenerative changes of the lumbar and cervical spine, 
evaluated as 10 percent disabling, and migraine headaches, 
evaluated as noncompensable.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007).  

In October 2005, the Veteran filed claims for 
compensable/increased ratings.  In April 2006, the RO denied 
the claim for a compensable rating for migraine headaches.  
In December 2006, the RO determined that the Veteran's 
service-connected "degenerative changes of the cervical and 
lumbar spine," which had been evaluated as 10 percent 
disabling, was more properly evaluated with the cervical and 
lumbar spine disabilities each rated separately.  The RO 
determined that the Veteran's degenerative changes of the 
lumbar spine warranted a 20 percent evaluation, and that his 
cervical spine arthritis warranted a 10 percent evaluation.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical 
strain), DC 5242 (degenerative arthritis of the spine) (see 
also DC 5003), and DC 5243 (intervertebral disc syndrome) are 
all rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  

The General Rating Formula provides that an evaluation of 20 
percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted where forward flexion of the 
cervical spine is to 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Id.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes," whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
(IDS) Based on Incapacitating Episodes provides that an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

A.  Degenerative Changes of the Lumbar Spine

The Veteran's degenerative changes of the lumbar spine have 
been evaluated as 20 percent disabling.  

A VA examination report, dated in March 2006, shows that the 
Veteran complained of constant dull and sharp low back pain, 
with use of Oxycodone and Valium every four hours, Ultracet 
twice a day, and Celebrex twice a day.  He reported having 
low back surgery in July 2005, with no subsequent flare-ups.  
On examination, the lumbosacral spine had flexion to 45 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  The relevant diagnosis notes degenerative joint 
disease and degenerative disc disease of the lumbar spine.  

A VA examination report, dated in October 2006, shows that on 
examination, the lumbosacral spine had flexion to 35 degrees, 
extension to 10 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 45 degrees, bilaterally.  The 
relevant diagnoses note compressive radiculopathy left L5 
with minimal indicators of denervation in the left L5 
musculature, and lumbar spondylosis.  

A VA examination report, dated in November 2007, shows that 
on examination, the Veteran could flex his lumbosacral spine 
"between 30 and 35 degrees," that extension was to 8 
degrees, that lateral flexion was to 10 degrees, bilaterally, 
and that rotation was to 30 degrees, bilaterally.  The 
relevant diagnoses note status post lumbar spine fusion with 
residual radiculopathy, L4-5, currently inactive, and lumbar 
spondylosis.  

A VA examination report, dated in October 2009, shows that on 
examination, the lumbosacral spine had flexion to 35 degrees, 
extension to 9 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 12 degrees, left rotation to 19 
degrees, and right rotation to 20 degrees.  There was no 
relevant diagnosis.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243 and the General Rating 
Formula.  The recorded ranges of motion for the low back show 
that the Veteran's low back has flexion to more than 30 
degrees, with one finding of flexion "between 30 and 35 
degrees" (in November 2007) (the use of the word "between" 
indicates that he had flexion to more than 30 degrees).  In 
this regard, the November 2007 VA examiner noted that "while 
seated, dressing, and moving around during physical 
examination, the ranges appeared somewhat greater and without 
evidence of discomfort."  The Board therefore finds that, 
when viewed in context, the evidence is insufficient to show 
that the required criteria have been met.  See 38 C.F.R. 
§§ 4.2, 4.6, 4.7 (2009).  In addition, there is no evidence 
of ankylosis of the spine.  With regard to DC 5243, the 
Veteran has complained of symptoms such as radiating pain and 
numbness and tingling in his upper and lower extremities.  
However, it does not appear that the Veteran has ever been 
diagnosed with intervertebral disc syndrome.  In this regard, 
the October 2009 VA examination report shows that the 
examiner noted that the Veteran had no periods of physician-
ordered incapacitation in the past 12 months due to the 
lumbar spine.  In summary, there is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.    Finally, with regard to the possibility of 
"associated neurological abnormalities," in Part II, the 
Board determined that service connection is not warranted for 
a neurological disorder of either the upper or the lower 
extremities.  

A higher evaluation is not warranted for functional loss.  
The Board has previously determined that the Veteran does not 
have a neurological disorder of his lower extremities that is 
related to his service-connected lumbar spine.  Furthermore, 
an October 2004 private EMG/NCV report notes 5/5 strength in 
the lower extremities.  The March 2006 VA examination report 
notes that muscle mass, muscle tone, and muscle power was 
normal and symmetrical in all four extremities.  No 
neurological deficits were noted upon examination.  The 
Veteran denied any flare-ups, and it was indicated that 
repetitive motion increased his symptoms, but did not cause 
additional limitation of motion.  The October 2006 VA 
examination report noted an intact motor system, except for 
4+/5 weakness in the right abductor hallucis.  He walked in a 
natural manner, and maintained balance while standing on 
either foot, he could rise to heels and toes, and could squat 
and rise without difficulty.  There was some sensory 
impairment in the lower extremities.  The November 2007 VA 
examination report similarly notes that he walked in a 
natural manner, and maintained balance while standing on 
either foot, he could rise to heels and toes, and could squat 
and rise without difficulty.  There was no worsening with 
use.  The examiner indicated that the lumbar spine was not 
clearly shown to be additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Both of these reports 
indicate that there was some difficulty with tandem gait.  
The October 2009 VA examination report notes some problems 
with gait, but that he was independently ambulatory.  The 
Veteran estimated that he could stand or walk 15 to 20 
minutes at most.  The report notes pain and stiffness 
followed by fatigability and weakness, but not 
incoordination, and the range of motion of the lumbar spine 
was not additionally functionally limited following 
repetitive range of motion testing.  

In summary, there is insufficient evidence of such symptoms 
as atrophy, incoordination or other neurological impairment 
due to the Veteran's service-connected lumbar spine 
disability, and the Board finds that the record does not show 
that the Veteran's functional loss due to his service-
connected disability impairs him to such a degree that a 
rating in excess of 20 percent is warranted.  Therefore, an 
increased rating is not warranted for the Veteran's lumbar 
spine disability on the basis of functional disability.  

B.  Cervical Spine Arthritis

The Veteran's service-connected cervical spine arthritis has 
been evaluated as 10 percent disabling.  

The Board initially notes that there are no range of motion 
findings dated between October 2004 (i.e., a year prior to 
the date of filing of the claim) (see 38 C.F.R. § 3.400(o)(2) 
(2009)) and October 3, 2006.  Therefore, the criteria for a 
rating in excess of 10 percent are not shown to have been met 
prior to October 3, 2006.  

A VA examination report, dated in October 2006, indicates 
that the examination was performed on October 3, 2006.  This 
report shows that on examination, the cervical spine had 
flexion to 30 degrees, extension to 35 degrees, lateral 
flexion ("tilt") to 18 degrees, bilaterally, and rotation 
to 30 degrees, bilaterally.  The relevant diagnosis was 
cervical spondylosis.  

A VA examination report, dated in November 2007, shows that 
on examination, the cervical spine had flexion to 25 degrees, 
extension to 30 degrees, lateral flexion ("tilt") to 20 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  The relevant diagnosis was cervical 
spondylosis.  

A VA examination report, dated in October 2009, indicates 
that the examination was performed on October 29, 2009.  This 
report shows that on examination, the cervical spine had 
flexion to 40 degrees, extension to 21 degrees, left lateral 
flexion to 17 degrees, right lateral flexion to 14 degrees, 
left rotation to 49 degrees, and right rotation to 50 
degrees.  There was no ankylosis, or an excess scoliosis or 
kyphosis.  The relevant diagnosis was cervical osteoarthritis 
and degenerative disc disease without compressive neuropathy.  

The Board finds that for the period from October 3, 2006 to 
October 28, 2009, the criteria for a rating of 20 percent 
have been met.  The recorded ranges of motion for the 
cervical spine show that forward flexion was to 30 degrees in 
2006, and to 25 degrees in 2007.  The Board therefore finds 
that, affording the Veteran the benefit of all doubt, that 
the evidence is at least in equipoise, and that for the 
period from October 3, 2006 to October 28, 2009, the criteria 
for a 20 percent rating have been met.  Hart.

A rating in excess of 20 percent is not warranted during this 
time.  There are no findings to show that forward flexion of 
the cervical spine was limited to 15 degrees or less, or 
there was favorable ankylosis of the entire cervical spine.  
With regard to DC 5243, there is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

As of October 29, 2009, a rating of 10 percent, and no more, 
is warranted.  The October 2009 VA examination report of that 
date shows that on examination, the cervical spine had 
flexion to 40 degrees, and that the combined range of motion 
of the cervical spine was greater than 170 degrees.  With 
regard to DC 5243, the October 2009 VA examination report 
shows that the examiner noted that the Veteran had no periods 
of physician-ordered incapacitation in the past 12 months due 
to the cervical spine.  There is no evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  Therefore, the criteria for a rating in excess of 10 
percent are not shown to have been met as of October 29, 
2009.  

Accordingly, for the period prior to October 3, 2006, and as 
of October 29, 2009, the Board finds that the preponderance 
of the evidence is against the claim, and that the criteria 
for a rating in excess of 10 percent for the Veteran's 
cervical spine arthritis have not been met under Diagnostic 
Code 5237.  For the period from  October 3, 2006 to October 
29, 2009, the Board finds that the criteria for a 20 percent 
rating, and no more, have been met for the Veteran's cervical 
spine arthritis under Diagnostic Code 5237.  Hart.

With regard to functional loss, the Veteran has complained of 
symptoms that included neck/cervical spine pain.  However, 
the Board does not find that the disability attributable to 
his neck symptoms has resulted in functional disability in 
excess of that contemplated in the 10 and 20 percent ratings 
already assigned.  The Board has previously determined that 
the Veteran does not have a neurological disorder of his 
upper extremities that is related to his service-connected 
cervical spine.  Furthermore, an October 2004 private EMG/NCV 
report notes normal muscle mass and tone.  The March 2006 VA 
examination report notes that muscle mass, muscle tone, and 
muscle power, were normal and symmetrical in all four 
extremities.  The November 2007 VA examination report shows 
that the examiner noted that repeated use did not affect his 
ranges of motion, and that "his ranges of motion outside the 
context of the examination, in fact appeared to be greater."  
With regard to the Veteran's cervical spondylosis, the 
examiner stated, "In this particular patient's case, it does 
not appear to me to be particularly disabling and there is no 
indication of additional limitation by pain, fatigue, 
weakness or lack of endurance."  Reports from S.G., M.D., 
dated in September and December of 2007, note normal muscle 
strength and tone.  A March 2008 report from the Washington 
University in St. Louis (WUSL) notes a good range of motion 
in the cervical spine (exact degrees of motion were not 
provided).  This report, and a September 2008 WUSL report, 
note that the Veteran had normal muscle bulk, tone and 
strength throughout.  The October 2009 VA examination report 
shows complaints of cervical spine pain with flare-ups as 
often as once or twice a day, and that on examination, deep 
tendon reflexes were intact in the upper extremities, with 
good fine manipulation skills in the fingers and thumbs.  
There was no fatigability, weakness or incoordination, and 
the range of motion was not further functionally limited 
following repetitive motion.  

In summary, there is insufficient evidence of such symptoms 
as atrophy, incoordination or other neurological impairment 
due to the Veteran's service-connected cervical spine 
arthritis, and the Board finds that the record does not show 
that the Veteran's functional loss due to his service-
connected disability impairs him to such a degree that a 
rating in excess of 10 percent is warranted prior to October 
3, 2006, or after October 29, 2009, or that a rating in 
excess of 20 percent is warranted for the period from October 
3, 2006 to October 28, 2009.  Therefore, an increased rating 
is not warranted for the Veteran's cervical spine disability 
on the basis of functional disability.  

C.  Migraine Headaches

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected migraine headaches.  

The Veteran's migraine headaches have been evaluated under 
38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months.  

A VA examination report, dated in March 2006, shows that the 
Veteran stated that he was not having any problems with 
headaches because of the strong analgesics that he was taking 
for his back.  He reported that his last headache was in 
August 1994 and that it had lasted for three days.  The 
relevant diagnosis was "migraine headaches by history."  

Reports from S.G., M.D., dated in 2007, contain assessments 
that included headache, with use of Topamax in September 
2007, and noted improvement in his symptoms in December 2007.  

A VA neurological examination report, dated in November 2007, 
shows that the Veteran stated that his headaches varied in 
frequency, intensity, and duration, and that they were 
"growing steadily worse."  He indicated that his symptoms 
were alleviated by pain medication obtained in association 
with the cervical and lumbar spine disabilities.  He 
complained of pain in the back of his head seven days a week, 
lasting for several hours, and occasionally required him to 
rest in a dark room.  He also reported headaches associated 
with "psychological stress," and his supervisor at work, 
occurring three to four times per day, lasting three to four 
hours if he did not use medication, and somewhat shorter with 
use of medication.  He reported occasional nausea, but no 
vomiting, and said that he had not been prostrated by his 
headaches since the 1970's.  The examiner stated that the 
Veteran does not have, nor has he ever had, migraine 
headaches; his headaches are related to anxiety, tension, and 
probably anger, "which is directly, repeatedly, and 
insistently identified as related to his contact with his 
superior"; his headaches are not associated with any 
identifiable neurological manifestation and they are relieved 
by a mixture of Diazepam and Oxycodone; his pain has none of 
the characteristics of a migraine.  

A VA neurological examination report, dated in October 2009, 
shows that the Veteran stated that he had had no worsening of 
his headaches, "and in fact has good control afforded by 
Imitrex 50 mg (milligrams) daily in the morning and 
evening."  He stated that he took aspirin if he started to 
get a headache, and that this happened every six to eight 
weeks with no headaches intercurrently.  He stated that he 
had no periods of physician-ordered incapacitation in the 
past 12 months involving his headaches, and that he did not 
have nausea, diplopia, or any type or tremors or paresis when 
he had headaches.  The relevant diagnosis was migraine 
vascular headaches of the common variety with the clinical 
scenario unchanged and actually aided by the current 
medications.  

The Board finds that a compensable rating is not warranted 
for the Veteran's service-connected headaches.  The evidence 
shows that in March 2006, the Veteran stated that his last 
headache was in August 1994.  Reports dated in 2007 indicate 
that the Veteran's headaches have been treat with medication, 
and the evidence shows that his reports of headache frequency 
have varied a great deal.  In addition, there is no medical 
evidence of neurological impairment.  The November 2007 VA 
examination report shows that the Veteran reported that he 
had not been prostrated by his headaches since the 1970's.  
The October 2009 VA examination report notes that the Veteran 
denied having any periods of physician-ordered incapacitation 
in the past 12 months involving his headaches.  Thus, the 
medical evidence is insufficient to show that he has had 
prostrating attacks.  In summary, there is insufficient 
evidence to show that the Veteran has headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over several months, and the Board finds that 
the criteria for a compensable rating under DC 8100 have not 
been met, and that the claim must be denied.  


IV.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in December 2005 (two letters) (claims for COPD, sleep 
apnea, a right shoulder disability, and neuropathy of the 
lower extremities, and increased rating claims for migraine 
headaches, and a lumbar spine disability), and May 2006 
(service connection for a left shoulder disability, and an 
increased rating claim for a cervical spine disability).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to the claim that new and material evidence has 
been submitted to reopen the claim for COPD, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  In this case, the 
RO's December 2005 VCAA notice appears to have been in 
compliance with Kent, as it informed him that the most recent 
and final denial of the claim was in February 1985, and the 
reason for the denial, as well as the criteria for new and 
material evidence.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records, and records from the SSA.  With regard to 
the claim to reopen, although the appellant has not been 
afforded an examination, and although an etiological opinion 
has not been obtained, since the Board has determined that 
new and material evidence has not been presented, a remand 
for examination and/or etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
With regard to the increased rating claims, the Veteran has 
been afforded examinations.  

With regard to the claims for service connection, the Veteran 
has been afforded examinations, and etiological opinions have 
been obtained on the secondary service connection issues.  
With the exception of the claim for a left shoulder 
disability, opinions have not been obtained with regard to 
the possibility of service connection on a direct basis.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the service treatment reports do not any 
treatment for obstructive sleep apnea, or a shoulder 
disability, and although there are complaints such as 
numbness and tingling in the upper extremities, the Veteran 
was not diagnosed with either neuropathy of the upper 
extremities, and peripheral neuropathy of the lower 
extremities, during service, nor are any of the claimed 
conditions shown in the Veteran's March 1984 separation 
examination report.  None of the claimed conditions are shown 
prior to 2001, about 16 years after separation from service.  
There is no competent evidence to show that any of the 
claimed conditions are related to the Veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


ORDER

New and material evidence not having been submitted, the 
claim for service connection for COPD is not reopened; the 
appeal is denied.  

Service connection for obstructive sleep apnea, a shoulder 
disability, neuropathy of the upper extremities, and 
peripheral neuropathy of the lower extremities, is denied.

A rating in excess of 20 percent for service-connected 
degenerative changes of the lumbar spine is denied. 

Prior to October 3, 2006, and as of October 29, 2009, a 
rating in excess of 10 percent for service-connected cervical 
spine arthritis is denied.  

For the period from October 3, 2006 to October 28, 2009, a 
rating of  20 percent, and no more, for service-connected 
cervical spine arthritis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable rating for service-connected migraine headaches 
is denied. 


REMAND

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2003).

In this case, as noted in Part I of its decision, the claims 
files include a decision of the Social Security 
Administration, dated in December 2008, which shows that the 
SSA determined that the Veteran was disabled as of July 2008, 
with a primary diagnosis of "disorders of back (discogenic & 
degenerative)," and a secondary diagnosis of "other and 
unspecified arthropathies."  Therefore, a TDIU claim has 
been raised.  Id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board has jurisdiction to consider that issue.  The Court 
indicated that if the Board determines that further action by 
the RO is necessary with respect to the issue, the Board 
should remand that issue.  

Here, the RO has not yet adjudicated a claim for TDIU, nor 
has the Veteran been afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement 
to TDIU.

2.  Develop and adjudicate the issue of 
entitlement to TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


